Foster, V. C.
Complainant seeks to establish that the titles to certain properties on Kinney street, Newark, and on Park and Snyder streets, Orange, are held by the defendant Fannie Pinkinson, *584in trust for her son, the defendant Jacob Pinkinson, who is the husband of complainant, and, between whom there is now pending in this court a suit for separate maintenance; and complainant also seeks to have her inchoate right of dower in these premises established and protected on the authority of Brown v. Brown, 82 N. J. Eq. 40.
The evidence is convincing that Jacob Pinkinson purchased and paid for the Kinney street property and caused the title thereto to be placed in Inis mother’s name, and on these facts the implication of law is that the grantee took this conveyance in trust for her son, the person who furnished the pirrehase-money, and no attempt has been made to rebut this presumption. Baldwin v Campfield, 8 N. J. Eq. 891; Cutler v. Tuttle, 19 N. J. Eq. 549 (at p. 562).
The evidence relating to the payment of the purchase price :for the Orange propertj^ is too uncertain and incomplete to justify the conclusion that Jacob paid this money and contracted for the purchase of this property in the name of Miss Blumen, and later had its title placed in his mother’s name.
To establish her case complainant must show that Fannie Pinkinson holds title to one or both properties for the use of Jacob (Yeo v. Mercereau, 18 N. J. Law 387), or that Jacob having purchased and paid for the |oroperties, fraudulently, for the purpose of depriving his wife of her dower interest therein, caused the lands to be conveyed to his mother. Brown v. Brown, supra, and cases cited.
Complainant has established her contention respecting the Kinney street propert3r, and a decree' will be advised accordingly.